 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDValmac Industries,Inc.andFood Handlers Local No.425, Amalgamated Meat Cutters and Butcher Work-men of North America,AFL-CIO.Case26-CA-5235April 29, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn January 6, 1975, Administrative Law Judge Sid-ney D. Goldberg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions'and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,' and con-clusions of the Administrative Law Judge, and to adopthis recommended Order as modified herein.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge as modified herein andhereby orders that Respondent, Valmac Industries,Inc.,Dardanelle, Arkansas, its officers, agents,,succes-sors, and assigns, shall take the action set forth in thesaid recommended Order as modified.'Respondent timely filed exceptions to the Administrative Law Judge'sDecision and a brief with the Board. Counsel for the General Counsel fileda motion to strike Respondent's exceptions on the grounds that Respondenthad failed to identify the appropriate portion of the Administrative LawJudge's Decision to which exception was taken and had not designated theprecise portion of the record relied on. In response to the General Counsel'smotion, the Respondent promptly identified the specific pages and lines ofthe Decision of the Administrative Law Judge to which the previously filedexceptions applied. In these circumstances, we shall deny the GeneralCounsel's motion._2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3No backpay shall be awarded Riffle for the period during the strike, orany portion thereof, when Respondent did not require Biffle's full-timeservices exclusively as an office clerical employee.General Tire and RubberCo., 190 NLRB 227 (1971)DECISIONa group not on strike may be discharged for refusing to dothe work of the employees on strike.The complaint herein,' issued pursuant to Section 10(b)of the National Labor Relations Act, as amended (the Act),alleges that Valmac Industries, Inc. (Respondent or the Com-pany), engaged in selling poultry products, dischargedBrenda Biffle, an office clerical employee, because, during astrike by the production workers represented by Food Han-dlersLocalNo. 425, Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO (theUnion), she refused to perform the production duties of thestriking employees.Respondent answered, admitting that Riffle had been ter-minated on the date alleged, but denying that it had dis-charged her for refusing to do production work.The issues so raised came on for trial before me at Russell-ville,Arkansas, on October 24, 1974. All parties were repre-sented: they were afforded an opportunity to adduce evi-dence, cross-examine witnesses, and to argue on the facts andthe law. Briefs filed by the General Counsel and by counselfor respondent have been considered.For the reasons hereafter set forth in detail, I find that,while Respondent would have been justified in laying offBiffle for the duration of the strike, it discharged her andfailed to reinstate her at the end of the strike, thereby restrain-ing and coercing her in her exercise of rights guaranteed bythe Act.Upon the entire record herein, and considering the de-meanor of the witnesses while testifying, I make the follow-ing:FINDINGS OF FACT1.ThepartiesThe Company,a Delaware corporation engaged at severallocations in selling poultry products operates a plant at Dar-danelle,Arkansas,from which, it admits,it annually shipsproducts valued at more than$50,000 to customers outsidethe State of Arkansas.It admits that it is engaged in com-merce and I so find.The Unionisa labor organization and it represents Re-spondent's production workers at the Dardanelle plant.2. Summary of eventsThe facts in this case are, except for two items, substan-tially undisputed.On July 1, 1974, the production employees concertedlyceased work and engaged in an economic strike which endedin the resumption of production work on July 22, 1974. Bif-fle'shusband was employed as a production worker and,although he was not a member of the Union, he went out onstrike with the others and he returned when they did. Therewas no strike by the three office clerical employees but, on thefirst day of the strike, Respondent made a general requestthat the office clerical employees perform production work.The two others agreed and went into the plant but Biffleremained in the office doing her own work and part of thework of the other two.SIDNEY D. GOLDBERG, Administrative Law Judge: Thequestionfor decisionin this caseiswhetheran employee inIIssued August 30, 1974, on a charge filed August 1 and an amendedcharge filed August 30, 1974217 NLRB No. 103 VALMAC INDUSTRIES,INC.581On Monday, July 8, Plant Manager Bob Whitlow toldBiffle to come to the office the next day dressed and preparedto go into the plant and perform production work. Sherefused saying, according to Whitlow, that she would quitrather than work in the plant. Biffle testified that, in herrefusal she stated that her reason was, in part, because shedidn't feel she should "go against the strike." Whether sherelated her refusal to the strike is one of the two issues of factin this case.Biffle came to work on July 9 in her usual office clothes:short dress and high heels. Whitlow, accompanied by OtisDavenport, one of Respondent's supervisors, asked her to gointo the plant: she again refused and she was told that therewas no other work for her to do. The Company's contentionthat she quit raises the other issue of fact herein.When the strike ended and production work was resumedon July 22, Respondent did not call Biffle back to work.When she telephoned on July 31 and asked about her job, shewas told that a replacement for her had been hired on July29.3.Contentions of the partiesThe General Counsel contends that Respondent dis-charged Biffle and she did not quit voluntarily; that Biffleexpiessly linked her refusal to do production work with thepending strike; and, therefore, that Respondent's discharge ofBifflle violated Section 8(a)(1) of the Act.Respondent contends that Biffle's refusal to perform pro-duction work did not constitute protected activity; that theonly reason she gave for her refusal was that she had not beenhired for such work and that she voluntarily quit rather thanperform it. It further contends that her refusal made her a"partial striker' ; so that she was required to request reinstate-ment and ran the risk of being replaced.4.Discussion and conclusionsa.The issues of factThereis no dispute that Biffle's husband, although not amember of the union,went out on strike with the otherproduction workers and that he walked the picket line withthem.A rbus Mann,Respondent's plant superintendent,testifiedthat on the first day of the strike he went into the office andspoke with the three clerical employees:that he asked themif they were going to come out on the production line and helpduring the strike; that the other two employees said theywould but Biffle said she had not been hired for that type ofwork and would not go out there.She also said that someonehad to stay and answer the phone and take care of the paperwork.'Biffle testified, without contradiction,that during the firstweek she performed her own duties and parts of those of theother clerical employees.2 Eliffle testified that it was Otis Davenport, a production supervisor; whoasked the office force whether they would work m the plant and that shedid not answer. She testified that when Mann came in he referred, jokingly,to the fact that everyone would haveto go out inthe plant and do productionworkDuring this same first week of the strike, Biffle testified,she met Whitlow at the Tastee Freeze shop; that Whitlowasked her when her husband was coming back to work; andthat she said her husband would make up his own mind onthat Subject. This testimony is undisputed.On Monday, July 8, just before quitting time, Whitlowcame into the office and told Biffle that he wanted her tocome to work the next day "prepared to go out to the plant."Whitlow testified that she said she would not go out to theplant, tha{she hadn't been hired for that job and that she hadbeen trained to do clerical work. When he insisted that shedo so, Whitlow testified, she said she would have to quit; thathe said he didn't want her to quit and asked that she talk itover with her husband and think about it over night. Whitlowtestified that his final instructions were that, if she came inthe following morning, he would assume that she was pre-pared to work in the plant and that if she didn't come in, hewould-consider her "a quit."The next morning, Whitlow testified, he and Davenportwent to the office and Davenport said: "I have a job for you":that she answered: "Well, I'm not going to work" and thathe replied: "If you can't go out in the plant you will have togo home." Biffle then left the plant.As noted above, there are two disputed-questions of fact:whether Biffle linked her refusal'to do production work withthe strike then pending and whether she voluntarily quit.Biffle testified that on Monday, July 8, when Whitlowinstructed her to come in the next morning dressed to doproduction work, she gave him three reasons why she wouldnot do that work: that it was difficult work; that she was atrained office worker; and that she didn't feel she "should goagainst the strike."Whitlow testified that she referred onlyto her clerical training.Respondent makes much of the fact that Biffle's testimonyconcerning her reluctance to "go against the strike" is uncor-roborated and contrary to the testimony of Respondent's fourwitnesses. The difficulty with this argument by Respondentis that Biffle testified that she made the statement to Whitlowon the afternoon of July 8, when he told her to come preparedfor production work, and there is no testimony that there wasanyone else present during that conversation. The issue,therefore, must be decided on the basis of the acceptance ofthe testimony of either Whitlow or that of Biffle.The testimony is undisputed that Whitlow, when he metBiffle at the Tastee Freeze, asked her about her husband'sparticipation in the strike. Thereis nodoubt that the strikewas on everybody's minds and that Whitlow realized that hisrequest that she do production work was contrary to herhusband's interest in making effective the stoppage by theproduction employees.Reference is made below to my conclusion that Whitlowwas not a completely credible witness. While Biffle was alsoan interested witness, upon this record and the demeanor ofthe witnesses while testifying, I accept Biffle's testimony that,on the afternoon of July 8, she told Whitlow that she wouldnot do production work because she would not go against thestrike.The other issue of fact is whetherBifflequit or whether shewas discharged for her refusal to do production work. Biffletestified that on the afternoon of July 8 she told Whitlow thatshe would quit before doing production work but she also 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that she changed her mind before the end of the day.Whitlow testified that when Biffle said she would quit he saidthat he didn't want her to quit and that he urged-her toreconsider. He also testified that he told her, if she came inthe following morning, he would assume that she was pre-pared to work in the plant. It appears, therefore, from Biffle'sconduct in reporting for work the following morning, that shedid not choose to quit and Whitlow knew it, but she choseto face whatever results might flow from a refusal to performproduction work.Whitlow's testimony concerning his conversation with Bif-fle in the morning on July 8 is that he brought Davenportwith him into the office and that Davenport said he had a jobfor her; she said she would not work in the plant; and he,Whitlow, then said that he had to have her work in the plant,whereupon she asked whether that was all he had for her todo, and that he answered: "Yes it is. If you can't go out inthe plant you will have to go home." Biffle further testifiedthat she then said: "Does thatmeanI am fired?" and thatWhitlow answered: "Yes." Whitlow testified that he toldBiffle that she had to go out in the plant and work, and, whenshe asked whether that was all he had for her to do, he said,"If you can't go out in the plant, you will have to gohome."'Whitlow further testified that the Company contested Bif-fle's application for unemploymentinsuranceand that, at thehearing on her appeal from the disallowance of payments, theCompany took the position that it had terminated her forrefusal to do the workassignedto her. Upon the foregoingevidence, I find that Respondent discharged Billie on July 9,1974.Whitlow testified that on July 9, the only reasonBiffle gavefor refusing to go into the plant to work was that "she hadspecial training in office work and she didn't feel she shouldhave to go out and work in the plant." When asked whethershe gavethe same reasonat the hearing he attended beforethe unemployment compensation board, he answered "Muchthe same, yes,sir." Inthe decision of the referee, however,which was introduced in this case on consent of all parties,the recitals show that Biffle stated that she had informed theproduction manager that she would not work on the produc-tion line because it was involved in a labor dispute, and thatshe "did not favor crossing the picket line to do the strikers'work."Thisis notto say that the referee's decisionin itself con-vinces me that Biffle made that statement to Whitlow at thetime of her discharge, but I do accept the recitalas adequateproof that Biffle so testified in that proceeding.Whitlow'stestimonyin this case, therefore, that at that hearing she didnot give any other reason than her clerical training for herrefusal to do the production work is rejected, and Whitlow'scredibilityas a witnessis seriously impaired.On the foregoing, I find that Biffle, on the morning of July9, refused to do the work of the striking production workersand that Respondent discharged her for thatreason.3The testimony of Schwartz, the personnel clerk, was sufficiently equivo-cal to support Biffle's testimony that she signed the termination form, withits statementthat she did thereby "tender my resignation," only because shewas told that it was routine to do so.b.The question of lawThe General Counselreliesprincipally onGeneral Tire andRubber Co.,190 NLRB 227 (1971), enfd. 451 F.2d 257 (C.A.1, 1971), in which a clerical employee, requested to do pro-duction work during a strike of the production workers,refused,statingthat her husband was a strong union man andthat because of her sympathy with the cause of the strikers,she would not do their work. The company official said therewas no other work for her to do and he discharged her. Ithavingbeenfound that the employee was discharged and thatthe reason for the discharge was her refusal to do the struckwork out of sympathy for the strikers, the Board found thatthe Company's actionviolated Section 8(a)(1) of the Act.'The cases on which Respondent relies fall into two groups,both of which fall short of meeting and turning the GeneralCounsel's argument. InHome Beneficial Life Ins. Co. v.N.L.R.B.,159 F.2d 280 (C.A. 4, 1947), andN.L.R.B. v.Montgomery Ward & Co.,157 F.2d 486 (C.A. 8, 1946), thework which the discharged employees had refused to do wastheir own work and theirrefusalswerein sympathy withother employees who had gone on strike. That is not thesituation here; Biffle performed all of her regular work andas much asshe could of the work of the otherclerical em-ployees who-had agreed to do production work. Further-more, thereisnojustification for Respondent's characteri-zation of Biffleas aneconomic striker who was required torequest reinstatement. She never refused to do her own work:itwas only the struck work of the production workers thatshe refused to perform and she left the plant only when shewas discharged.'The othercaseupon which RespondentreliesisGeneralElectric Company (Coshocton, Ohio Plant),193 NLRB 372(1971), in which the facts are similar to those herein: but onlyup to a point. In that case, also, the production workers wereon strike and the office clerical employees were asked to doproduction work. As Respondent's brief discloses, however,the Board's decision states:When the turn of each of the seven employeesfor performing production work was reached onRespondent's work schedules and each refused todo that type of work, she was laid off for theduration of the strike. Each appears to have beenwillingto perform whatever office clerical workmight become available for her but Respondentwas unwillingto have her continue to do that workunless she also performed the production workallotted to her. At the conclusion of the strike allof them returned to their office clerical work.The Decision also points out that, inThe Cooper Ther-mometer Company,154 NLRB 502(1965), the decision wasdifferent because the facts were different.Had Respondent°To the same effect isThe Cooper Thermometer Company,154 NLRB502 (1965), also cited by the General Counsel.5The argumentthatBiffle's employment application obligated her to dowhatever work Respondentassignedto her is rejected.In that applicationshe agreed to be transferred to other locations and other shifts but thisacquiescencecannot be interpreted-.as' a consent to assignment to com-pletely different work VALMAC INDUSTRIES, INC.herein laid off Biffle on her refusal to do production work andrecalled her when the strikers resumed work on-July 22, itwould have brought itself squarely within theGeneral Elec-tricdecision and could have been found to be merely exercis-ing permissible business judgment. Its action in dischargingBiffle, however, was not such exercise of business judgmentbut it constituted coercion and restraint directed against herconcerted activity with the production workers. It was, there-fore, a violation of Section 8(a)(1) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sections 2 and 4,occurring in connection with its operations described in sec-tion 1, have a close, intimate and substantial relationship totrade, traffic, and commerce, among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice, I shall recommend that it cease and desisttherefrom and take affirmative action designed to effectuatethe policies of the Act.Having found that Respondent, by discharging Brenda Bif-fle for engaging in activities protected by the Act, committedan unfair labor practice, I shall recommend that it offer herreinstatement to the position she held on July 9, 1974, or, ifthat position no longer exists, to a position substantiallyequivalent thereto, without loss of seniority or other rightsand benefits, and that it make her whole for any loss ofcompensation she may have suffered, computed in the man-ner prescribed inF W. Woolworth Company,90 NLRB 289(1950), and with interest as prescribed inIsis Plumbing &Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.At the time of the activities set forth in thisDecision,Robert Whitlow was a supervisor of Respondent, within themeaning of Section 2(11) of the Act, and acted as its agent.3.The union is a labor organization within the meaning ofSection 2(5) of the Act.4.By discharging Brenda Biffle for engaging in concertedactivities for the purpose of mutual aid and protection, Re-spondent interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in the Act and committedan unfair labor practice within the meaning of Section 8(a)(1)of the Act.5.The foregoing unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER6583Respondent, Valmac Industries, Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging any employee because he or she engagedin activities for the purpose of mutual aid or protection.(b) In any like or related manner interfering with,restrain-ing, or coercing employees in the exercise of their right toself-organization,to engagein concerted activities for thepurpose of collective bargaining and other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action to effectuate thepolicies of the Act:(a) Offer to Brenda Biffle immediate and full reinstatementto her former position or, if that position no longer exists, toa position substantially equivalent to that which she held onand immediately prior to July 9, 1974, without prejudice toher seniority and other rights and privileges, and make herwhole for any loss of wages in the manner set forth in thesection of the Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoardor its agents,for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its plant at Dardanelle, Arkansas, copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 26,after being duly signed by its representative, shall be postedby it immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by it toinsure thatsaid noticesare not altered, defaced, or coveredby any othermaterial.(d) Notify the Regional Director for Region 26, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.6 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions and order, and all objections thereto shall bedeemed waived for all purposes7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentThe hearing held at Russellville, Arkansas, on October 24,1974, in which we participated and had an opportunity togive evidence, resulted in a decision that, in discharging 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrenda Billie on July 9, 1974, because she refused to performproduction work during the strike of the production workers,we had committed an unfair labor practice in violation ofSection 8(a)(1) of the National Labor Relations Act, asamended,and this notice is posted pursuant to that decision.The National Labor Relations Act, as amended,gives allemployees the following rights:To organize themselvesTo form,join or support unionsTo bargain as a group through a representative theychoseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activities.In recognition of these rights,we hereby notify our em-ployees that:WE WILL NOTdischarge any of our employees becausethey -engage in concerted activities for 'mutual aid orprotection.WE WILL offerBrenda Biffle immediate and full rein-statement to her former jobor, ifthis job no longerexists, to a substantially equivalent position,withoutprejudiceto herseniority or other rights and privileges,and make her whole for any loss of earnings she mayhave suffered by reason of her discharge.WE WILL NOT in any like or related manner interferewith,restrain or coerce employees in the exercise of theirright to self-organization,to form labor organizations, tobargain collectively through representatives of their ownchoosing,to engage in concerted activitiesfor the pur-pose of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activities.VALMACINDUSTRIES, INC